﻿9.	I am very pleased to be able to associate my delegation with the congratulations that have already been addressed to Ambassador Benites on his election to the presidency of the General Assembly. The fact that an eminent son of Latin America is this year presiding over our deliberations is a fitting tribute to the ever more important role that the countries and peoples of that continent are playing in world affairs.
10.	The prevention of war is the primary task of the United Nations. War means human suffering. The wars in 
our time not only affect the men at the battlefront; they are also a threat to the entire civilian population. The longer a war, the greater the risk of ever-escalating violence and of the use of more brutal methods of warfare. There is also an increased risk that the war may spread to other countries. The international community is shocked by what is now happening in the Middle East. The immediate reaction must be a passionate appeal for peace.
11.	The fact that war is now raging in the Middle East represents a failure for the United Nations. The area concerned has for more than 25 years attracted the special attention of the world Organization. The competent United Nations organs have throughout this period sought roads to a durable peace in the Middle East. The point of departure was the creation of the State of Israel, which was based on a decision of the General Assembly [resolution 181 (II)]. The existence of Israel is a long-established fact.
12.	Ever since the founding of Israel the future of the Palestinian Arabs has been uncertain. Israel and its neighbours have lived in a state of permanent tension with repeated outbreaks of violence. The aim must be a settlement which takes account of the legitimate interests of all the peoples concerned and which establishes security for all States in the region within recognized frontiers. No solution to this problem will be found by one party or another demonstrating its military superiority. Whatever the outcome of the present war, the risk of renewed military confrontations will remain as long as the parties are not able to agree on a common political solution.
13.	The guiding principles for such a solution are expressed in Security Council resolution 242 (1967), of November 1967. These principles retain their full validity. But time has been allowed to pass and the possibilities contained in that resolution have not been explored in earnest.
14.	What is now happening in the Middle East was preceded by large-scale acts of warfare and by serious violations of State sovereignty. It was also preceded by a wave of terror and counter-terror, which left no part of the world "untouched. The fact that the United Nations so far has proved unable to solve the serious problems of international terrorism is to a large extent due to the lack of a settlement of the conflict in the Middle East.
15.	The situation in the Middle East places a heavy responsibility on the parties to the conflict. But an important part of the responsibility also falls on the great Powers which for a long time have been deeply involved in the area. Several of them have played important roles in the military build-up. Now that full-scale war has broken out, they must contribute effectively towards a political solution of the conflict. At the same time, it is in the interest of everyone that the involvement of the super-Powers should not lead to a confrontation between them. If one dares discern any encouraging clement in today's sombre picture, it is the attitude of relative restraint that has been shown by the super-Powers during the present conflict. Their wish to pursue the policy of detente might facilitate the efforts to find a solution.
16. There is every reason to welcome the desire of the super-Powers to replace, in their mutual relations, confrontations with dialogue. Their effort towards detente has manifested itself in various parts of the world.
17.	The war that has ravaged Indo-China for so long has deeply engaged world opinion. It must be a source of satisfaction to us all that last January in Paris the parties to the war reached an agreement  leading to the withdrawal of the American forces and creating hopes of peace in all the Indo-Chinese States. Subsequently, the American bombings in Cambodia have also ceased under pressure from strong public opinion within and outside the United States. It has been possible to start reconstruction work in North Viet-Nam after the devastation of the war, and the parties in Laos have agreed to a peaceful settlement; but fighting still goes on in South Viet-Nam and in Cambodia. It is necessary to find a solution to the political problems of South VietNam in accordance with the stipulations of the Paris agreement. In the first instance, the many political prisoners must be released and the hundreds of thousands of refugees must be given the right and the possibility of returning to their homes. The hard-hit people of Cambodia must have the right to shape their own future free from outside interference.
18.	In Europe the most important result of detente is that it has made a settlement between the two German States possible. This settlement has in turn been an important contribution to the continued process of detente. The Swedish Government is happy to welcome the entry of the two German States as Members of the world Organization. This event does not affect the right of the German people to achieve reunification by negotiation.
19.	The Conference on Security and Co-operation in Europe is an essential element of the continued trend towards detente. The Conference must be seen as a complement to the efforts of the United Nations to safeguard international peace. It is important to stress that the task of the Conference is to solve problems in Europe, not to promote the interests of European States in other parts of the world.
20.	The very fact that 35 States, at the initial stage of that Conference in Helsinki, were able to agree on a programme for the continued work of the Conference is an important step forward. However, patience and hard work will be needed if the Conference is to fulfil what international opinion expects from it.
21.	I At the Conference Sweden has stressed that, in discussions on security in Europe, the question of disarmament cannot reasonably be ignored and that the policy of detente ought to be supported and confirmed by measures in the field of disarmament.
22.	Although they are not directly connected with the Conference, preparations are now under way for negotiations on the reduction of armed forces in Central Europe. The Swedish Government hopes that in this field concrete results will be achieved that will be designed to increase security, not least for the small European States.
23.	As regards the efforts within the framework of the United Nations to reach results in the field of disarmament, the situation is deeply discouraging. For the second consecutive year the Conference of the Committee on Disarmament comes empty-handed to the General Assembly. Ten years ago the partial test-ban Treaty1 was signed. In that Treaty the parties clearly committed themselves to trying, by continued negotiations, to achieve a complete ban on all nuclear tests. In spite of the unequivocal request made by the General Assembly last year, no progress has been made towards a comprehensive test-ban treaty.
24.	The General Assembly should now carefully consider by what methods new impetus could be given to the disarmament work. This is a task in which all Member States must actively involve themselves. It appears more and more absurd that such a large part of the material and scientific resources that should be seen as common to all mankind are now allocated to the arms race.
25.	So long as we are not successful in our endeavours to avoid armed conflicts, it is all the more urgent to use every opportunity of limiting brutality and of protecting non- combatants. The rules of international law have not been adjusted to new types of conflict and new weapons or to new methods of warfare created by an accelerating evolution of military technology. The world conference to be held in Geneva early next year to deal with these matters  is therefore of greatest importance.
26.	The monstrous effects of air warfare on civilians must be limited by a ban on area bombing and on acts of destruction which threaten the survival of the civilian population.
27.	The conference should not content itself with a mere confirmation of the present general ban on the use of conventional weapons which cause unnecessary suffering or of weapons which, by their construction or use, lead to indiscriminate destruction. To be truly effective, such general rules must be supplemented by special bans, for instance on napalm and other incendiary weapons, as well as on the equivalent in our time of the dumdum bullet, namely, high- velocity weapons.
28.	In southern Africa the demands of the peoples for freedom and self-determination are countered by oppression and by an increasingly brutal use of force. There are ever more frequent reports about Portugal's inhuman warfare in Africa. Testimony concerning the massacres in Mozambique last summer caused the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples to demand an international investigation. Consultations are now under way among Member States to prepare for such an investigation to be decided upon by the General Assembly. The pressure of public opinion against the colonial policy of Portugal grows ever stronger. The increased humanitarian assistance to the liberation movements in Africa is an expression of international opposition to the remnants of colonialism.
29.	The General Assembly has before it the report of the International Conference of Experts for the Support of Victims of Colonialism and Apartheid in Southern Africa, held at Oslo from 9 to 14 April 1973 [A/9061], organized by the United Nations and the Organization of African Unity. We are confident that the Assembly will welcome this report as an important contribution to the discussion of how to solve the problem in southern Africa.
30.	Portugal has ignored the request of the Security Council to start negotiations with all parties concerned for the purpose of enabling the African peoples to exercise their right to self-determination and independence. It is now up to the Security Council to decide what attitude to take in the face of this open defiance of its own earlier request.
31.	The situation in southern Africa is particularly serious because of the co-operation between Portugal, Southern Rhodesia and South Africa. This co-operation grows more evident every day in the political, economic and military fields. The sanctions against Southern Rhodesia are being systematically violated by Portugal and South Africa. The people of Namibia is still being denied the right to self- determination, which has been explicitly recognized by the world Organization. In South Africa the policy of apartheid is being pursued and the growing opposition of the majority is met with new acts of violence.
32. All States which are dedicated to human rights, democracy and national independence ought to find it natural to give moral and material support to the realization of these principles in southern Africa.
33.	In recent years world opinion has become increasingly aware of the use of torture in connexion with armed conflicts and internal political conflicts in different countries. The efforts to ban torture must never stop. One of the achievements of the great French Revolution was an explicit ban on torture. Since then, nearly two centuries have passed, but the fact remains that these abominable methods are accepted by Governments in various parts of the world. In its Universal Declaration on Human Rights the United Nations has decreed an absolute ban on torture. This ban has been repeated in the International Covenant on Civil and Political Rights [see resolution 2200 A (XXI)]. All Members of the United Nations voted in favour of this ban, which, consequently, is now part of common international law. If all States ratify this Covenant, protection against torture will be strengthened, especially if individuals are given the right to appeal to the international body to be established in accordance with the Covenant. And we should also consider whether, in order to make the ban effective, the question of torture should not be discussed also as a separate matter, not only as part of the said Covenant.
34.	Not so many years ago Governments in the East and in the West proudly pointed to the fact that they had abolished capital punishment. Only two years ago the General Assembly adopted a resolution expressing the desirability of the abolition of capital punishment in all countries [resolution 2857 (XXVI)]. The renaissance of capital punishment, which appears to be under way, can only be described as a historic setback. It is important that the United Nations
be instrumental in creating a strong public opinion against superstitious ideas as to the effectiveness of capital punishment and against the contempt for human life of which the application of capital punishment is an expression.
35.	The defence of human rights is clearly linked to the defence of peace. It is therefore a concern of all States. For this Organization, the protection of human rights has been a central issue ever since it was founded. But we can make no progress in this field without the support of a vigilant public opinion which condemns all forms of violence. The strivings for detente must not lead us to refrain from creating such an opinion. When we succeed in crystallizing this opinion in international recommendations or conventions which gain adherence from a significant number of countries, we are then making an important contribution to the long-term stabilization of peace. Essential progress in this area has already been achieved through various United Nations conventions and through the growing number of adhering countries.
36.	The use of force within States can manifest itself in many forms. Particularly serious are those cases in which brutal military intervention in favour of privileged groups is directed against Governments which strive to bring about a more equitable society. The latest example is Chile, where the fight against the popularly elected Government finally took the form of naked military violence. Economic interests outside the country also contributed to the evolution which led to the coup. Salvador Allende has given his life for the sake of the poor. Members of his government have been arrested, Parliament has been dissolved and political parties have been banned. Resistance-fighters are being persecuted and killed.
37.	Events in Chile have aroused a wave of protest around the world. That this has happened is important. That the protest does not die down is important. This Organization and its Member States are faced with the immediate and pressing obligation to assist the victims of oppression. A large-scale humanitarian endeavour is needed to provide
«. safe haven for refugees of various nationalities. The appeal of the United Nations High Commissioner for Refugees to Member States to receive refugees from Chile should be met by their speedy and positive reaction.
38.	The developing countries, which represent an overwhelming part of the world population, are today struggling with enormous political and economic problems. The readiness of the industrialized countries to support them in their efforts is clearly inadequate. In fact, the policies of the rich countries tend to counteract in important respects the goal of international equality. As long as the deep gulf between the industrialized and the developing countries remains, there will be unrest and tension, which can spark new conflicts. From this point of view too it is urgent that the development strategy of the United Nations be pursued forcefully.
39.	The General Assembly meets at a time when the distribution and utilization of the world's resources confront us with ever more serious problems. Catastrophic famine occurs ever more frequently in certain parts of the world. Support for the World Food Programme must therefore be strengthened. Immediate action is required to create, reserves of foodstuffs. The proposals made by the Director- General of the Food and Agriculture Organization [FAO\ should be fully supported. It is the hope of the Swedish Government that these proposals will be made more concrete at the FAO conference later this autumn. The proposal of the United States Secretary of State for the convening of a global food conference in 1974 under the auspices of the United Nations [2124th meeting] is welcome as part of the efforts to attract world attention to the problem of hunger. The countries and regions hit by famine have in common, besides difficult climatic conditions, underdevelopment and generally low productivity. A long- term solution to the food problem of the developing countries can only be reached through increased production of foodstuffs within these countries. Such increased production is in turn dependent upon fundamental structural reforms combined with social and economic rural development.
40.	There is strongly increasing awareness of the dangers which threaten the human environment. The immediate threats are greatest where industrial development has been most rapid. As environmental standards are raised, industrialization in the developing countries is burdened by a cost factor which today's rich nations did not have to cope with in the corresponding phase of their history. The rising cost of energy creates similar problems. The questions of environment and energy demonstrate the interdependence of nations, but views and interests must inevitably vary according to the particular conditions of each country. In the environmental field the United Nations has already made important contributions towards the formulation of an international policy. This work can now be pursued through the Governing Council of the United Nations Environment Programme. Also in the case of the energy crisis there should be a role for the United Nations in searching for solutions which take account of the interests of the smaller and economically weaker States.
41.	Many of the problems, which I have only been able to outline in my statement, are being studied and discussed very thoroughly within the United Nations family. This takes place against the background of the new possibilities and risks created by rapid technological development. When the world Organization»increasingly devotes itself to those questions, it is the expression of a realistic awareness of the interrelationship between economics and politics,
I between the distribution of wealth and peace, between freedom from hunger and freedom from fear. Perhaps many people regard it as over ambitious when our Organization strives to encompass this entire field. But an Organization whose task it is to represent all mankind cannot but involve itself in all the problems which concern the peoples in the various parts of the world. The solving of these problems is the prerequisite for the realization of the goals which are contained in the Charter of this Organization. The United Nations is to serve man's longing for peace both by efforts to prevent breaches of the peace and by promoting developments which lessen the risk of conflicts. In the settlement of problems which concern the basic living conditions of people everywhere, all States, large and small, have a right to participate. The task of the United Nations is therefore more important than ever.